DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claim 1 has been amended. Claims 2-4 are as previously presented. Claim 5 is newly added. Claims 1-5 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2020/006823), and further in view of Ju (US 2018/0183119).
As to claim 1, Chung discloses a battery pack (figures 1 and 2 #100, [0028]) comprising: multiple batteries (figure 2 #10, [0028]) provided with electrode protruding from each of both ends in a protrusion direction (figure 2 #15, [0030]) and stacked in a direction orthogonal to the protrusion direction of the electrodes (figure 2); a pair of substrates with insertion holes formed therein allowing the electrode (figure 2 #70, [0029]), of each of the pair of substrates 
Chung is silent to a fixing plate sandwiched between any two of the multiple of batteries which are adjacent to each other, wherein the fixing plate and the substrates are fixed to each other. 
Ju discloses a secondary battery module ([0005]) wherein a fixing plate (figures 2-4, 6, 7, #12, [0009], [0023], [0036] and throughout; Note prior art calls it a cooling plate) plate sandwiched between any two of the multiple of batteries which are adjacent to each other (figures 2-4, 6, 7, #12, [0009], [0023], [0036]; note #12 is the fixing plate; figures 4, 6 and 7 #20 and 21 are the battery cells; [0037] and [0043]) wherein the fixing plate and a substrates are fixed to each other (figures 4, 6 and 7, the fixing plates #12 are fixed to the substrates #11 and #13; note fixed means per dictionary.com attached or securely placed thus the fixing plates are fixed to all the interior surfaces they contact). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the cooling plate or plates (fixing plate) from Jun within Chung because the cooling plates are configured to fix the plurality of cells and dissipate heat from the plurality of cells ([0009], [0023], Ju; also see MPEP 2143 I for finite number of options should the term fixed be questioned as there is a finite number of options for where to secure the fixing plates).  
As to claim 2, Chung as modified by Ju discloses wherein, the fixing plate is formed from aluminum ([0044], the cooling plates 12 may be formed from aluminum; Ju). 
As to claim 3 and 4, Chung as modified by Ju discloses wherein, the fixing plate is sandwiched between two of the multiple batteries which are adjacent to a center of the 
As to claim 5, Chung as modified by Ju discloses comprising only one fixing plate ([0009], at least one cooling plate; [0023] at least one cooling plate… between groups of at least one battery cells; Ju; as the prior art states at least one thus disclosing a situation where one fixing plate is used). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Automotive Energy Supply Corp. (JP 2013-229266 as cited within the ODS submitted on 6/28/2019), and further in view of Ju (US 2018/0183119).
As to claim 1, Automotive Energy Supply Corp. a battery pack (figure 3 #1, [0049]) comprising: multiple batteries (figure 3 #2, [0049]) provided with electrode protruding from each of both ends in a protrusion direction (figure 3 #2, [0049]) and stacked in a direction orthogonal to the protrusion direction of the electrodes (figure 3); a pair of substrates with insertion holes formed therein allowing the electrode, of each of the pair of substrates having a single plate shape and protruding from one of the both ends of the multiple batteries to be inserted therein (figure 3 #5 and #6, [0049]; figures 6-9).  
Automotive Energy Supply Corp. is silent to a fixing plate sandwiched between any two of the multiple of batteries which are adjacent to each other, wherein the fixing plate and the substrates are fixed to each other.
Ju discloses a secondary battery module ([0005]) wherein a fixing plate (figures 2-4, 6, 7, #12, [0009], [0023], [0036] and throughout; Note prior art calls it a cooling plate) plate 
As to claim 2, Automotive Energy Supply Corp. as modified by Ju discloses wherein, the fixing plate is formed from aluminum ([0044], the cooling plates 12 may be formed from aluminum; Ju). 
As to claims 3 and 4, Automotive Energy Supply Corp. as modified by Ju discloses wherein, the fixing plate is sandwiched between two of the multiple batteries which are adjacent to a center of the multiple batteries (figures 4 and 6 #12 is the fixing plate and it is between the batteries #20 and #21, [0037], [0039]; Ju). 
As to claim 5, Automotive Energy Supply Corp. as modified by Ju discloses comprising only one fixing plate ([0009], at least one cooling plate; [0023] at least one cooling plate… between groups of at least one battery cells; Ju; as the prior art states at least one thus disclosing a situation where one fixing plate is used). In the case where the claimed ranges prima facie case of obviousness exists (see MPEP 2144.05).  
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724